  Case 3:17-cv-00728-D Document 101 Filed 02/14/19                  Page 1 of 2 PageID 9530


                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION



THOMAS BUCHANAN, on behalf of
himself and all others similarly situated,

                              Plaintiff,
                                                Civil Action No. 3:17-cv-00728-D
        v.

SIRIUS XM RADIO INC.,

                              Defendant.


             JOINT SUPPLEMENTAL STATUS REPORT ON SETTLEMENT

        Pursuant to the Court’s Order (Docket No. 96), Plaintiff Thomas Buchanan and

Defendant Sirius XM Radio Inc. (together, the “Parties”) provide this joint supplemental status

report to update the Court on the Parties’ January 31, 2019 mediation session.

        The Parties have agreed on the principal terms of a class action settlement and executed a

settlement term sheet. In order to permit the Parties sufficient time to complete the settlement

agreement and related documents, the Parties respectfully request that the Court’s current stay be

extended for an additional 30-day period.


Dated: February 14, 2019

Respectfully submitted,                            Respectfully submitted,


HUGHES ELLZEY, LLP                                 JONES DAY

/s/ Jarrett L. Ellzey__                            /s/ Allison L. Waks

Jarrett L. Ellzey                                  Allison L. Waks (admitted pro hac vice)
Texas Bar No. 24040864                             20 Vesey Street
2700 Post Oak Blvd., Ste. 1120                     New York, New York 10281
  Case 3:17-cv-00728-D Document 101 Filed 02/14/19          Page 2 of 2 PageID 9531


Galleria Tower I                             Tel: (212) 326-3939
Houston, TX 77056                            Email: awaks@jonesday.com
Phone: (713) 554-2377
Fax: (888) 995-3335                          Attorneys for Defendant Sirius XM Radio Inc.
E-Mail: jarrett@hughesellzey.com

Attorneys for Plaintiff and the Proposed
Classes




                                           -2-
